Citation Nr: 0312713	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  94-19 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than June 12, 
2001, for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the back, currently evaluated as 40 
percent disabling.

3.  Entitlement to an increased rating for left knee 
chondromalacia, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to April 
1975.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the RO in 
Cleveland, Ohio.  When this case was most recently before the 
Board in September 1999, some of the issues on appeal were 
decided while others were remanded for further RO action.  

While this case was in remand status, the RO entered a 
September 2002 rating decision granting entitlement to a 
TDIU, effective June 12, 2001.  The veteran has appealed the 
effective date of this award.  


REMAND

Initially, the Board notes that during the pendency of the 
veteran's claims for increased ratings and a TDIU, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition regulations implementing 
the VCAA were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2002).  The liberalizing provisions 
of the VCAA and the implementing regulations are applicable 
to the present appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In the September 1999 remand, the Board directed that the 
veteran undergo a VA examination to determine the nature and 
severity of the residuals of a shell fragment wound of the 
lower back.  The examiner was to specifically distinguish the 
manifestations of the service-connected residuals of a shell 
fragment wound of the lower back from those of degenerative 
disc disease and degenerative arthritis of the lumbosacral 
spine. 

In February 2000, the veteran underwent a VA examination for 
purposes of this appeal.  The examiner offered the opinion 
that the veteran's degenerative disc disease and degenerative 
arthritis of the lumbosacral spine were a direct result of 
his in-service injuries, and therefore made no distinction 
between the manifestations of the service-connected residuals 
of a shell fragment wound of the lower back and those of 
degenerative disc disease and degenerative arthritis of the 
lumbosacral spine.  The Board notes that entitlement to 
service connection for degenerative disc disease and 
degenerative arthritis of the lumbosacral spine was denied in 
a September 1999 Board decision.  In view of this 
subsequently received medical opinion directly linking these 
disorders to service, the RO must adjudicate the issue of 
whether new and material evidence has been received to reopen 
the veteran's claims for service connection for these 
additional low back disorders.  This must be done before the 
Board decides whether an increased rating is warranted for 
the service-connected low back disability or whether an 
earlier effective date is warranted for a TDIU.

Pertinent to the left knee disability, in its September 1999 
remand, the Board directed that the veteran undergo a VA 
examination to determine the nature and severity of his left 
knee disability.  In accordance with 38 C.F.R. §§ 4.40, 4.45, 
4.59 and DeLuca v Brown, 8 Vet. App. 202 (1995), the examiner 
was to determine whether the left knee exhibits pain, 
weakened movement, excess fatigability, or incoordination 
attributable to the service connected disability; and the 
extent of functional loss due to such factors, to include 
during flare-ups and with repeated use.  In addition, the 
examiner was specifically asked to identify the extent of any 
instability or subluxation of the veteran's left knee.

In February 2000, the veteran underwent a VA examination for 
purposes of this appeal; however, the examiner did not render 
all of the requested findings.  The examination report notes 
the veteran's complaints of left knee pain and instability.  
The examiner stated that the veteran had laxity and pain in 
the left knee.  However, the examiner did not identify the 
extent of any instability or subluxation of the veteran's 
left knee, quantify the extent of additional functional loss 
due to pain after repeated use, or indicate whether any 
weakness, fatigability, or incoordination of the left knee 
was exhibited.

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should adjudicate the issue of 
whether new and material evidence has 
been submitted to reopen the veteran's 
claims for service connection for 
degenerative joint disease and 
degenerative disc disease of the 
lumbosacral spine.  If the RO determines 
that new and material evidence has been 
received to reopen these claims, the RO 
should ensure that the requirements of 
the VCAA and the implementing regulations 
are met and then decide the reopened 
claims.

2.  With respect to the issues on appeal, 
the RO should send the veteran a letter 
providing the notice required under 
38 U.S.C.A. § 5103(a).  It should inform 
the veteran that any information and 
evidence requested in the letter must be 
received by the RO within one year of the 
date of the RO's letter.  

3.  The RO should then undertake any 
other development required to comply with 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002) and 38 C.F.R. §§ 3.159, 3.326 
(2002), to include the examinations 
ordered below.

4.  The RO should schedule the veteran 
for a VA examination by a physician with 
appropriate expertise to determine the 
current degree of severity of the 
veteran's service-connected back 
disability.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing, and 
informed of the consequences of his 
failure to appear without good cause.  
The claims folders, to include a copy of 
this remand, must be made available to 
and be reviewed by the examiner.

The examiner should describe all 
symptomatology due to the veteran's 
service-connected back disability, 
and to the extent possible 
distinguished the manifestations of 
the service-connected disability 
from those of any other disorders 
present.  Any indicated studies, 
including an X-ray study and range 
of motion testing in degrees, should 
be performed.  

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion 
of motion accompanied by pain.  The 
physician should be requested to 
identify any objective evidence of 
pain and to assess the extent of any 
pain.  

The examiner should specifically 
address whether there is muscle 
spasm on extreme forward bending; 
loss of lateral spine motion, 
unilateral, in a standing position; 
listing of the whole spine to the 
opposite side; positive 
Goldthwaite's sign; or abnormal 
mobility on forced motion.  

Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability 
should be assessed in terms of 
additional degrees of limitation of 
motion.  If this is not feasible, 
the examiner should so state.  

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner should so state.  

The examiner should specifically 
identify any evidence of neuropathy 
due to the service-connected 
disability, to include reflex 
changes, characteristic pain, and 
muscle spasm.  Any functional 
impairment of the lower extremities 
due to the disc disease should be 
identified, and the examiner should 
assess the frequency and duration of 
any episodes of intervertebral disc 
syndrome disability, and in 
particular should assess the 
frequency and duration of any 
episodes of acute signs and symptoms 
of intervertebral disc syndrome that 
require bed rest prescribed by a 
physician and treatment by a 
physician.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability on his ability to work.  

The rationale for all opinions expressed 
should also be provided.

5.  The veteran should also be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and extent of all impairment due 
to the veteran's service-connected left 
knee disability.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing, and 
informed of the consequences of his 
failure to appear without good cause.  
The claims folders, to include a copy of 
this remand, must be made available to 
and be reviewed by the examiner.

The examiner should describe all 
symptomatology due to the veteran's 
service-connected left knee 
disability, and to the extent 
possible distinguished the 
manifestations of the service-
connected disability from those of 
any other disorders present.  All 
indicated studies, including X-rays 
and range of motion studies in 
degrees, should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of 
pain and the specific excursion(s) 
of motion, if any, accompanied by 
pain.  To the extent possible, the 
examiner should assess the degree of 
severity of any pain.  

The examiner should provide an 
opinion concerning the degree of 
severity of any instability or 
subluxation of the knee.  The 
examiner should also determine if 
the knee locks and if so the 
frequency of the locking.  

Tests of joint movement against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional 
functional impairment due to 
weakened movement, excess 
fatigability, or incoordination in 
terms of the degree of additional 
range of motion loss.   

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, to the 
extent possible, provide an 
assessment of the functional 
impairment on repeated use or during 
flare-ups.  If feasible, the 
examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in 
terms of the degree of additional 
range of motion loss.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.

6.  Then, the RO should readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, the veteran and 
his representative must be furnished a 
supplemental statement of the case and be 
given the appropriate time period to 
respond before the claims files are 
returned to the Board for further 
appellate consideration.  All issues 
properly in appellate status should be 
returned to the Board at the same time.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


